Citation Nr: 0734556	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO. 05-28 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension with 
cardiomegaly, status post heart transplant.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
type 2 and if so, whether service connection should be 
awarded.

3. Entitlement to service connection for residuals of a 
cerebral vascular accident (i.e., stroke), including a visual 
deficit.

4. Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 until August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana. The veteran's claims file has 
since been transferred to the Houston, Texas RO.

A review of the record discloses the veteran applied for 
service connection for a high fever and a digestive 
condition. These claims have not been adjudicated. These 
claims are REFERRED to the RO for appropriate action.

In this decision the Board reopens the claim for service 
connection for diabetes mellitus, type 2. This claim is being 
REMANDED and is addressed in the REMAND portion of the 
decision below. This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The July 1997 Board decision denying a claim for 
entitlement to service connection for hypertension and 
diabetes mellitus, type 2 is final.

2. The evidence associated with the claims file subsequent to 
the July 1997 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for hypertension with 
cardiomegaly, status post heart transplant and does not raise 
a reasonable possibility of substantiating the claim.

3. A change in the law raised a new theory of entitlement to 
service connection for diabetes mellitus.

4. Residuals of a stroke were not incurred in or aggravated 
by active service, nor may they be presumed to be so 
incurred.

5. The veteran's hemorrhoid disability is not manifested by 
large or thrombotic, irreducible internal or external 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.


CONCLUSIONS OF LAW

1. Evidence received since the final July 1997 Board 
determination which denied the veteran's claim of entitlement 
to service connection for hypertension with cardiomegaly, 
status post heart transplant, is not new and material, and 
the veteran's claim for that benefit is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105, 7252 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1100 
(2007).

2. After the final July 1997 final Board decision denying 
service connection for diabetes mellitus, type 2, the 
provisions concerning presumptive service connection based 
upon exposure to herbicides was expanded and created a new 
basis of entitlement for service connection. Thus, the claim 
is reopened.  38 C.F.R. §§ 3.156, 3.309 (2007); Spencer v. 
Brown, 4 Vet. App. 283 (1993) aff'd, 17 F.3d 368 (Fed. Cir. 
1994).

3. The criteria for a grant of service connection for 
residuals of a stroke have not been met. 8 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4. The criteria for a compensable evaluation for the 
hemorrhoid disability have not been met. 8 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a hypertension and 
diabetes mellitus, type 2. Claims for service connection for 
hypertension and diabetes mellitus, type 2 were previously 
considered and denied by the RO in a June 1995 rating 
decision. The veteran timely perfected his appeal of the June 
1995 RO decision and the Board denied the claim in July 1997. 
The July 1997 Board decision is final. 38 U.S.C.A. §§ 7252, 
7266; 38 C.F.R. § 20.1100.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At that time of the July 1997 Board decision the evidence of 
record consisted of service medical records, private medical 
records, VA outpatient treatment records and the transcript 
from a Board hearing. Subsequently, the veteran submitted 
additional VA outpatient treatment records, lay statements 
and private medical records documenting treatment for 
depression.

The evidence submitted subsequent to the July 1997 rating 
decision is new, in that it was not previously of record. The 
newly submitted evidence concerning hypertension is not 
material. In July 1997, the claim for hypertension was denied 
as there was no evidence of hypertension during service, no 
evidence of a nexus between the hypertension and service, and 
hypertension was not diagnosed within the presumptive [one 
year period]. The evidence submitted since the July 1997 
decision provides evidence of the current treatment for the 
hypertension; however, none of these records relates the 
current conditions to service or show that the disease was 
diagnosed within one year of the veteran's discharge from 
service, and thus, the additional evidence is not material. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992) (Observing that evidence 
of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service). 

The veteran was specifically advised during the March 2007 
Board hearing that medical evidence suggesting a nexus or 
suggesting a diagnosis of hypertension in service or within a 
year after service was required to reopen the claim for 
hypertension. The veteran was provided an additional three 
months to obtain this evidence and he failed to do so. It has 
been held in this regard that "[t]he duty to assist is not 
always a one-way street. If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

The additional evidence received since the July 1997 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
hypertension with cardiomegaly, status post heart transplant 
and does not raise a reasonable possibility of substantiating 
the claim. Accordingly, the Board finds that the claim for 
service connection for hypertension with cardiomegaly, status 
post heart transplant is not reopened.

Concerning the claim for service connection for diabetes 
mellitus, the Board denied the claim in July 1997 as there 
was no evidence of a condition during service or evidence of 
a nexus. During the March 2007 Board hearing, the veteran 
explained he served in Vietnam. The veteran specified he 
escorted a mental patient from Clark Air Base to Cam Rahn 
Bay. Significantly, after the July 1997 Board decision, the 
regulations concerning presumptive service connection for 
exposure to herbicides were amended. This amendment, which 
became effective in July 2001, provided for presumptive 
service connection for diabetes mellitus, type 2. This change 
created a new basis for entitlement which was not previously 
considered. See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (when a 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such 
regulation is separate and distinct from a claim previously 
and finally denied). Therefore new and material evidence is 
not required and the claim is reopened for consideration of 
the presumptive provisions of 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309. 

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2004 and 
June 2004. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and notice of how effective dates are 
assigned if an increased evaluation is awarded. Although the 
RO did not advise the veteran of such information, because 
the claims are being denied no disability rating or effective 
date will be assigned. Proceeding with the appeals presently 
does not therefore inure to the veteran's prejudice. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Service Connection

The veteran seeks service connection for residuals of a 
stroke. Specifically he seeks service connection for a visual 
deficit related to his stroke. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as a brain hemorrhage or brain thrombosis, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The record reflects the veteran had a stroke-a cerebral 
vascular accident in January 1994. Subsequent records 
document loss of visual field in the left eye related to this 
stroke. For example, a November 2002 VA outpatient treatment 
record reported a history of stroke with residual homonomous 
hemianopsia. As such, the veteran has a current disability 
and the remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, fail to document 
complaints, treatment or diagnoses of a cerebral vascular 
disability or a stroke. In fact, the March 1973 examination 
performed in connection with the veteran's separation from 
his first period of service described the neurologic system 
as normal. However, this examination did note eye trouble and 
clarified that it referred to tired eyes and blurred vision 
that was treated with no complications or sequelae. A 
subsequent examination in September 1975 described the 
neurologic system as normal. Similarly, the October 1975 
report of medical history completed by the veteran denied eye 
trouble, head injuries, headaches or periods of 
unconsciousness. 

More significantly, there is no competent medical evidence of 
a nexus between the stroke in January 1994 and service. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
records attribute the current visual defect to the eye 
trouble noted in service. Furthermore, the records do not 
indicate the stroke was related to any event or incident 
during service. Rather, the records created at the time of 
the January 1994 stroke attributed the visual deficit to the 
stroke and related the stroke to a left ventricular thrombus 
or cardiomyopathy. 

The veteran has contended that exposure to secondhand smoke 
during service ultimately led to scar tissue of the lungs and 
this scar tissue caused the stroke. The veteran has not 
provided any competent medical evidence to support his 
assertion.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a lay person, 
he lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

With regard to the medical treatise/article evidence 
submitted by the veteran, the United States Court of Appeals 
for Veterans Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999). In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by any medical opinion of a medical 
professional. Additionally, it fails to demonstrate with a 
degree of certainty the relationship between the veteran's 
current disorder and his complaints and/or treatment in 
service. Additionally, the medical text evidence does not 
account for the veteran's complete medical picture showing 
that he has various diseases which may have an impact on the 
development of cerebral vascular accident.  The Board 
observes that the competent medical evidence of record shows 
that the stroke was the result of either a left ventricular 
thrombus or cardiomyopathy. For these reasons, the Board must 
find that the medical text evidence submitted by the 
appellant does not contain the specificity to constitute 
competent evidence of a medical nexus. See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In sum, the only evidence that the current visual deficit 
caused by the stroke is related to service is the veteran's 
testimony. To the extent the veteran asserts there is a 
nexus, there is no evidence of record reflecting the veteran 
is a medical professional competent to render an opinion as 
to the etiology of his stroke. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Therefore, the preponderance of the evidence 
is against the veteran's claim. Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

The RO granted service connection for hemorrhoids in a 
November 1981 rating decision. At that time a noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336. The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

As noted above, the veteran's hemorrhoids were evaluated 
under Diagnostic Code 7336. Under that Diagnostic Code, mild 
or moderate hemorrhoids are rated as noncompensable. Large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating. Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating. 38 C.F.R. § 4.114, Diagnostic Code 
7336.

The veteran underwent a VA examination in March 2004. During 
this examination he explained the hemorrhoids caused bleeding 
"on and off" and indicated the bleeding worsened during 
times of constipation. He treated with medication. The 
veteran reported blood in the stool approximately two weeks 
prior to the examination. He indicated he pushed the 
hemorrhoids inside the rectum if they protruded out. He 
denied any prior surgery for the hemorrhoids. Clinical 
examination revealed external hemorrhoids, soft without 
evidence of thrombosis. Internal hemorrhoids were noted. No 
other masses were noted. There was no evidence of an anal 
fissure. Stool was positive for occult blood and there was 
mild laxity of the anal sphincter with slight fecal leakage. 
The diagnosis was status post cardiac transplant in November 
2002 with a positive stool for occult blood most probably due 
to hemorrhoids. 

Other VA outpatient treatment records document occasional 
complaints concerning changes in bowel movements but fail to 
describe any associated hemorrhoids. Similarly, while some VA 
outpatient treatment records report a history of hemorrhoids, 
none of these records describe the presence of current 
hemorrhoids. Significantly, there are VA outpatient treatment 
records, such as those dated in October 1999, March 2000 and 
December 2000 which report no masses upon rectal examination. 
Only one record, dated in June 2002, reported the presence of 
hemorrhoids; however, this record failed to provide any 
clinical findings which could be applied to the Schedule for 
Rating Criteria.

The veteran also provided testimony at a March 2007 Board 
hearing in support of his claim. During this hearing, the 
veteran described his hemorrhoids as persistent and constant. 
He explained there was more than average fecal leakage on a 
daily basis. He treated with stool softeners and warm soaks; 
however, noted neither treatment relieved the condition. The 
veteran indicated the hemorrhoids were internal and external 
and caused pain and discomfort. He denied treating with 
medication. 

While the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, while the veteran is 
clearly competent to report the existence of hemorrhoids, he 
is not competent to differentiate between the severity of the 
hemorrhoids as reflected in 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

In sum, the evidence fails to demonstrate the veteran has 
large or thrombotic hemorrhoids. In fact, the March 2004 VA 
examination reflected the hemorrhoids were not thrombotic. 
Nor is there evidence the veteran's hemorrhoids were 
irreducible or manifested by excessive redundant tissue 
reflecting frequent recurrences. Although the veteran 
reported constant hemorrhoids, VA outpatient treatment 
records clearly reported periods during which no masses were 
noted. As such, an increased compensable evaluation is not 
warranted. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hypertension with cardiomegaly, status post 
heart transplant is denied.

The claim for entitlement to service connection for diabetes 
mellitus, type 2 is reopened. To this extent and to this 
extent only, the appeal is granted.

Service connection for residuals of a cerebral vascular 
accident, including visual deficits, is denied.

An increased compensable evaluation for hemorrhoids is 
denied.


REMAND

A review of the record discloses further development is 
necessary. During the March 2007 Board hearing, the veteran 
indicated he was in country in Vietnam during his active 
service. The veteran's Form DD 214 reflects 2 years of 
foreign service, but does not specify the location of such 
service. As such, the service personnel records should be 
obtained from the National Personnel Records Center or any 
other appropriate U.S. Government Records Depository. 
38 U.S.C.A. § 5103A(c) (Providing that in the case of a claim 
for disability compensation, the assistance provided by VA 
shall include obtaining the following records if relevant to 
the claim: (1) The claimant's service medical records and, if 
the claimant has furnished VA information sufficient to 
locate such records, other relevant records pertaining to the 
claimant's active military service that are held or 
maintained by a governmental entity; (2) records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records, and (3) any other relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.)

Accordingly, the case is REMANDED for the following action:

The RO/AMC will contact the National 
Personnel Records Center and any other 
appropriate government records 
depository, and obtain the appellant's 
military personnel file, to include any 
DA Forms 2-A or supplements for the 
purpose of ascertaining whether the 
veteran served in Vietnam.

When the development requested has been completed, the claim 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the appellant and his representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The veteran need take no action until he is notified. The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


